internal_revenue_service national_office technical_advice_memorandum august number release date index uil no cc psi b09 case mis no tam-146917-02 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend tp x y z1 z2 z3 prs business year tam-146917-02 d1 d2 d3 d4 d5 d6 d7 a b c d e f g h i j k dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree tam-146917-02 dollar_figuref dollar_figureg dollar_figureh a issue whether the transactions are properly characterized as a disguised sale of a partnership_interest conclusion the transactions are properly characterized as a disguised sale of a partnership_interest facts in year tp and x considered the formation of a new business although x did not invest in the venture at that time the parties considered the possibility that x would invest in the business in the future accordingly on d1 tp and x executed an option agreement that gave x the right to a future investment in the business on d3 tp through its affiliates z1 and z2 formed prs a general_partnership z1 contributed cash for a b interest in prs and z2 contributed cash for a j interest in prs on d4 prs’s partnership_agreement was amended and z3 an affiliate of tp was admitted as a partner at that time z1 owned a a interest in prs z2 owned a f interest in prs and z3 owned a g interest in prs tp through its affiliates owned and funded prs from d2 through d5 the option agreement granted x through its affiliate y and other authorized affiliates hereinafter y an option to invest in prs the option agreement specifically provided that y had the right to acquire an equity_interest in prs equal to and of the same class as the equity_interest owned by tp the option agreement required that y provide formal notice to tp that it was going to exercise the option at least a days prior to the exercise date of the option y also was required to tender by the exercise date the amount it needed to invest in order to acquire a g interest in prs the parties calculated y’s required_contribution to prs based upon the amount of tp’s prior contributions to prs the option agreement provided for an investment amount which equaled tp’s prior cash contributions to prs either by contributions of capital or by assumption of indebtedness through the exercise date of the option less cash or tam-146917-02 property distributions to tp prior to the exercise date plus any other cash contributed to prs plus interest this calculation was intended to be cost based and equalize the investments made by tp and y in prs as of d6 the investment amount was dollar_figureh if y chose to exercise its option tp could elect one of three alternatives by which y would acquire a g interest in prs under the first alternative y was required to contribute the full investment amount to prs prs was required to retain d of the investment amount and equally distribute i e each to tp and y under the second alternative if the investment amount exceeded dollar_figurec y was required to contribute h of the investment amount to prs prs was required to distribute e of the investment amount to tp under both of these alternatives tp and y each would have an investment in prs equal to h of the investment amount under the third alternative y was required to purchase a portion of tp’s partnership_interest in prs y timely provided notice to tp that it intended to exercise its option tp elected to have y exercise the option under the second alternative accordingly on d7 y exercised the option and acquired a g interest prs y was required to contribute dollar_figureg h of the investment amount to prs this figure was computed by adding g of the investment amount dollar_figuref and c of the investment amount dollar_figurea in accordance with the capital_account maintenance rules of sec_1_704-1 all of the cash contributed by y was credited to y’s capital_account on or about d7 prs distributed dollar_figuree e of the investment amount to tp tp’s basis in its prs interest equaled dollar_figureb accordingly tp reported a gain of dollar_figured on the distribution law and analysis sec_707 and its legislative_history sec_707 of the code provides that if i there is a direct or indirect transfer of money or other_property by a partner to a partnership ii there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner and iii the transfers described in clauses i and ii when viewed together are properly characterized as a sale_or_exchange of property such transfers shall be treated either as occurring between the partnership and one who is not a partner or as a transaction between two or more partners acting other than in their capacity as members of the partnership the legislative_history of sec_707 indicates that the provision was adopted as a result of congress’ concern that taxpayers were deferring or avoiding tax on sales of partnership property including sales of partnership interests by characterizing sales as contributions of property including money followed or preceded by a related partnership_distribution see s prt no vol i 98th cong 2d sess hereinafter s prt h_r rep no pt 98th cong 2d sess hereinafter h_r rep specifically congress was concerned about court tam-146917-02 decisions that allowed tax-free treatment in cases which were economically indistinguishable from sales of property to a partnership or another partner see s prt pincite h_r rep pincite discussing jupiter corp v united_states no ct_cl and communications satellite corp v united_states ct_cl both of which involved the disguised sale of a partnership_interest congress believed that these transactions should be treated for tax purposes in a manner consistent with their underlying economic_substance see s prt pincite h_r rep pincite in the legislative_history of sec_707 congress explained that pursuant to sec_721 gain_or_loss generally is not recognized on the contribution of property to a partnership in return for a partnership_interest and pursuant to sec_731 distributions of money from a partnership to a partner are generally tax-free to the extent of the adjusted_basis of the recipient partner’s interest in the partnership see s prt pincite h_r rep pincite congress referred to treasury regulations issued under sec_721 and sec_731 in its discussion of disguised sales see s prt pincite h_r rep pincite the sec_721 regulations provide that if the transfer of property by a partner to a partnership results in the receipt by the partner of money or other consideration including a promissory obligation fixed in amount and time for payment the transaction will be treated as a sale_or_exchange rather than a contribution sec_1_721-1 see s prt pincite h_r rep pincite these regulations require that the substance of the transaction rather than its form will govern in such cases see s prt pincite h_r rep pincite the regulations issued under sec_731 provide that if a contribution of property is made to a partnership and within a short time before or after such contribution other_property is distributed to the contributing_partner and the contributed_property is retained by the partnership or within a short time after such contribution to the partnership contributed_property is distributed to another partner tax free distribution treatment may not apply sec_1_731-1 see s prt pincite h_r rep pincite8 the regulations deny tax-free treatment if a purported distribution was in fact made to effect an exchange of property between two or more of the partners or between the partnership and a partner see s prt pincite h_r rep pincite- congress expressed its concern that the regulations issued under sec_721 and sec_731 may not always prevent de_facto sales of property to a partnership or another partner from being structured as a contribution to the partnership followed or preceded by a tax-free distribution from the partnership see s prt a h_r rep pincite congress specifically discussed case law that permitted results which were economically indistinguishable from a sale of all or part of the property despite the regulations described above and enacted sec_707 to expressly prohibit such transactions see jupiter corp v united_states no ct_cl communications satellite corp v united_states ct_cl s prt pincite h_r rep pincite tam-146917-02 analysis sec_707 lists three elements that must be satisfied to recharacterize property transfers to and from a partnership as a transaction between two or more partners acting other than in their capacity as members of the partnership first there must be a direct or indirect transfer of money or other_property by a partner to a partnership on or about d7 y directly transferred dollar_figureg h of the investment amount to prs second it must be shown that there is a related direct or indirect transfer of money or other_property by the partnership to such partner after y timely provided notice to tp that it intended to exercise its option tp elected to have y exercise the option under the second alternative under the second alternative y was required to transfer dollar_figureg h of the investment amount to prs and prs was required to transfer dollar_figuree e of the investment amount to tp the option agreement provided for and required related transfers between y and prs and prs and tp the transfer by prs to tp would not have occurred but for the transfer from y to prs accordingly the first and second elements enumerated in sec_707 are satisfied in this case third the transfers described in the previous paragraph when viewed together must be properly characterized as a sale therefore to satisfy the third requirement of sec_707 it must be shown that the related transfers to and from prs were in substance a sale_or_exchange of prs partnership interests between y and tp prior to y’s exercise of its option tp owned k of prs upon y’s contribution of dollar_figureg to prs tp’s partnership_interest in prs was reduced as a result of the infusion of new_capital into prs the related distribution of dollar_figuree which represented e of the investment amount to tp reduced tp’s interest in prs by approximately e of its equity_interest in prs as a result there was an equity shift in prs from tp to y the equity shift was in substance a sale by tp to prs of approximately e of its partnership_interest in prs for which tp received an amount_realized of dollar_figuree accordingly all of the elements enumerated in sec_707 are satisfied in this case the similarities between this case and a case congress cited as a cause for concern when it enacted sec_707 reinforces our conclusion that the transfers were in substance a sale by tp to prs of approximately e of its partnership_interest in prs in the taxpayer was a member of a partnership formed under the auspices of the united nations to operate a communications satellite system interests in were originally available to specific parties including the taxpayer each initial member in received a percentage interest called a quota in the partnership members of the also were entitled to join on the same basis as the original members upon admission new members were assigned a quota and were required to contribute what would have been the member’s pro_rata share of capital contributions according to a specific formula the effect of the formula was to place each new partner in essentially the same position with respect to capital contributions and profits distributions as if it had been a member from the beginning tam-146917-02 the service argued that the admission of six new members into the partnership and the subsequent distributions of cash to the taxpayer to reflect the taxpayer’s reduced quota were a sale of a portion of the existing members’ interests to the new members the court held that the substance of the transaction was a distribution of partnership property to the existing partners rather than a sale of a partnership_interest in reaching its decision the court emphasized the unique character of as an arrangement promoting international comity and cooperation it also noted the absence of negotiations between the incoming partners and the existing members and any attempt to appraise the value of the partnership interests as factors not commonly associated with sale transactions this case and are similar in several respects in communications satellite the parties understood from the formation of that members of the were entitled to join the partnership at a later date in this case y and tp agreed prior to the formation of prs that y had the right to exercise its option and become a member of prs at a later date in it was understood that new members would be treated as if they had been a member of from its formation in this case the parties agreed that y would be treated as if it had been a member of prs from its formation in the incoming partners’ required contributions were calculated with a formula designed to be the member’s pro_rata share of capital contributions and profit distributions from formation in this case y was required to contribute an amount to prs based upon a formula that was designed to treat y as if it had been a member in prs since prs’s formation in both cases after the new partners made their contribution the partnership was required to make a related distribution to an existing partner the related contributions and distributions in this case and permit a result that is economically indistinguishable from a sale see s prt pincite h_r rep pincite congress specifically discussed as case law that permitted results which were economically indistinguishable from a sale of all or part of the property despite the regulations described above and enacted sec_707 to expressly prohibit such transactions the absence of regulations regarding disguised sales of partnership interests although the service has not promulgated regulations for disguised sales of partnership interests under sec_707 income_tax regulation sec_1_707-7 is reserved it may enforce sec_707 in the context of a disguised sale of a partnership_interest in the absence of regulations although the statute provided to the extent provided in regulations the plain language of the statue directs a single conclusion regulations contemplated under sec_2663 is not a necessary precondition to the imposition of the generation-skipping_transfer_tax on transfers involved in the case tam-146917-02 revrul_91_47 service enforced sec_108 which applies to the extent provided in regulations before the regulations were issued prior to the issuance of the regulations the determination of whether a transaction is a disguised sale of a partnership_interest under sec_707 is to be made on the basis of the statute and its legislative_history see notice_2001_64 i r b the plain language of the statute as confirmed by the legislative_history imposes liability on the taxpayer in this case conclusion based on the above we conclude that the transactions were a disguised sale of a partnership_interest between tp and x through x’s affiliate y caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent
